Citation Nr: 0909419	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $6,769.00, to include the preliminary issue of the 
validity of the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 
1969.  The appellant was his spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Committee on Waiver and Compromises (Committee) at the RO 
that denied the appellant's claim for waiver of the recovery 
of an overpayment in the amount of $6,769.00 in DIC benefits.  


FINDINGS OF FACT

1.  In November 1990, the appellant was awarded DIC benefits, 
apparently effective December 1, 1988.  

2.  On May [redacted], 2004, the appellant remarried.  The VA received 
notification of the appellant's remarriage on May 17, 2004.  

3.  Despite receiving timely notification from the appellant 
regarding her remarriage, VA did not stop making payments of 
DIC benefits until November 2004.  In November 2004, the RO 
notified the appellant that she was no longer entitled to DIC 
benefits, effective May [redacted], 2004, the first day of the month 
of her remarriage, and that she had been paid too much.  
These erroneous payments resulted in the current overpayment 
of $6,769.00.  

4.  The overpayment was solely the result of VA 
administrative error; the appellant's actions did not 
contribute to the creation of the debt.  


CONCLUSION OF LAW

The overpayment of DIC benefits in the amount of $6,769.00 
was based solely upon VA administrative error.  Therefore, 
the overpayment was not properly created.  38 U.S.C.A. §§ 
5112, 5302 (West 2005); 38 C.F.R. § 3.500 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes that the provisions relating to notice and 
development found in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are 
not applicable to cases involving overpayment of 
indebtedness. Barger v. Principi, 16 Vet. App. 132 (2002); 
Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding 
the fact that the notice and development provisions are not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of her challenge to the validity of the overpayment.  In 
short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  Furthermore, given that this decision 
represents a full grant of the benefit sought on appeal, 
there would be no useful purpose in the further exploration 
of whether the appellant has been provided with adequate 
notice and assistance in pursuit of her claim.  

Analysis

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

In order for the Board to determine that the overpayment was 
properly created, it must be established that the appellant 
was not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the appellant erroneously being 
paid benefits.  The appellant in this case essentially 
contends that she does not owe the debt because it was 
created due to sole administrative error.  When an 
overpayment has been made by reason of an erroneous award 
based solely upon administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment of 
debt owed to VA from the recipient of the erroneous award.  
See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson 
v. West, 13 Vet. App. 495, 499 (2000).  Administrative errors 
include all administrative decisions of entitlement, whether 
based upon mistake of fact, misunderstanding of controlling 
regulations or instructions, or misapplication of law.  
VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  
Sole administrative error, however, may be found to occur 
only in cases where the appellant neither had knowledge of, 
nor should he have been aware of the erroneous award.  
Further, such error contemplates that neither the appellant's 
actions nor her failure to act contributed to payment 
pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 
(1997) (sole administrative error is not present if the payee 
knew, or should have known, that the payments were 
erroneous).  

The record reflects that the Veteran died in September 1988.  
In November 1990, the appellant was awarded DIC benefits, 
apparently effective December 1, 1988.  

In a December 1998 marital status questionnaire, the 
appellant reported that she had not remarried since the death 
of the Veteran.  

In a statement received on May 17, 2004, the appellant 
reported that she had recently remarried.  She stated that 
she knew that her DIC benefits would end, so she wanted to 
inform the RO as soon as possible to avoid an overpayment.  
The appellant attached a copy of her marriage certificate 
which indicated that she was remarried on May [redacted], 2004.  

Despite receiving timely notification from the appellant 
regarding her remarriage, VA did not stop her DIC benefits, 
but rather continued to erroneously pay her benefits until 
November 2004.  

In a November 2004 letter, the RO notified the appellant that 
based on her letter and her remarriage; she was no longer 
entitled to DIC benefits, effective May [redacted], 2004, the first 
day of the month of her remarriage.  The RO indicated that 
they had stopped her payments of DIC benefits from May [redacted], 
2004 and that because of such change; she had been paid too 
much.  

By a decision dated in December 2004, the RO determined that 
the appellant had erroneously received DIC benefits in the 
amount of $6,769.00, which she was not entitled to receive.  
The appellant timely requested a waiver of the collection of 
the overpayment in a January 2005 statement, and therefore 
meets the basic eligibility requirements for a waiver of 
recovery of the VA indebtedness.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2008).  

In her January 2005 statement (noted above), the appellant 
reported that she recently remarried after being a widow for 
several years.  She indicated that her first husband was a 
service-connected veteran.  She stated that she was getting a 
monthly DIC benefit payment and that she did not know that it 
would stop when she was remarried, or that she was not sure 
that it would stop when she was remarried.  The appellant 
indicated that when VA kept sending her checks, she assumed 
that she was entitled to them.  

In her February 2006 substantive appeal, the appellant stated 
that she did not feel that she created the debt.  She 
reported that she notified VA of her remarriage and that the 
checks kept coming.  The appellant indicated that, therefore, 
she assumed she was entitled to the checks until the end of 
the year, at which time they would no longer be deposited.  

The Board finds that the overpayment was created solely as a 
result of VA administrative error and that it cannot, 
therefore, be held to have been properly created.  It is 
clear that the appellant timely informed VA of her remarriage 
and that despite her notification, VA continued to pay her 
DIC benefits.  This overpayment was the result of 
administrative error.  In order for the overpayment to be 
considered the result of sole administrative error, and for 
the appellant to consequently not be liable for the debt, the 
appellant must not have known, or should have known, that the 
payments were erroneous.  

In her May 2004 statement, the appellant stated that she knew 
that her DIC benefits would end and that she wanted to inform 
the RO as soon as possible to avoid an overpayment.  In her 
January 2005 statement and her February 2006 substantive 
appeal, the appellant indicated that when the payments 
continued, she thought that she was entitled to them, or at 
least that she was entitled to them until the end of the 
year.  

The evidence of record does not specifically demonstrate that 
the appellant had knowledge that she was receiving benefits 
to which she was not entitled or that she otherwise acted or 
failed to act in such a way as to perpetuate the error.  She 
notified the RO of her remarriage and specifically stated 
that she wanted to avoid an overpayment of DIC benefits.  The 
VA kept sending her the checks until the November 2004 notice 
(noted above).  The Board cannot conclude that the evidence 
of record shows that the appellant had actual knowledge that 
she was receiving benefits to which she was not entitled or 
that she acted in a way to perpetuate the error.  
Accordingly, the Board finds that the overpayment was solely 
the result of VA administrative error, and that the debt 
therefore was not properly created and cannot legally be 
charged to the appellant.  Erickson v. West, 13 Vet. App. 495 
(2000) (holding that when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment debt owed to VA from the recipient of 
the erroneous award).  

In view of the finding that the overpayment resulted solely 
as a result of VA administrative error, the Board finds that 
the RO's decision to continue paying the appellant until 
November 2004 was improper and that the resulting $6,769.00 
debt is not a valid debt to VA.  38 U.S.C.A. §§ 5107, 
5111(a), 5112(b)(2)(9)(10); 38 C.F.R. §§ 3.401(b)(1), 
3.500(b), 3.501(d)(2).


ORDER

Waiver of the recovery of an overpayment of DIC benefits in 
the amount of $6,769.00 is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


